Per Curiam.
This appeal is taken from judgment entered herein in favor of plaintiff.
The case arises out of a claim by plaintiff that defendant alienated the affections of plaintiff’s wife and that because of such alienation of her affections plaintiff sustained damage.
The action was commenced in Ramsey County District Court and thereafter transferred to Hennepin County District Court pursuant to a demand for change of venue on the ground that defendant was a resident of Hennepin County. The case was tried before a court and jury and the jury returned a verdict in plaintiff’s favor, assessing his damages in the sum of $10,000.
We have thoroughly examined the entire record and briefs and can find no reversible error. An opinion detailing the facts would serve no useful purpose to either bench or bar. The decision of the trial court is affirmed.
Affirmed.